                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CEAYA L. THOMAS, et al.,

        Plaintiffs,                                 Case No. 17-cv-13492
                                                    Hon. Matthew F. Leitman
v.
                                                    (Consolidated with Case
BANNUM PLACE OF SAGINAW, et al.,                    No. 18-cv-10222)

     Defendants.
__________________________________________________________________/

     ORDER OVERRULING PLAINTIFF’S OBJECTIONS (ECF NO. 79) TO
     MAGISTRATE JUDGE’S ORDER DENYING PLAINTIFF’S REQUEST
           FOR COSTS AND ATTORNEYS FEES (ECF NO. 78)

        On December 3, 2018, Plaintiff filed a motion to compel discovery from

Defendant. (See Mot., ECF No. 26.) The assigned Magistrate Judge held a hearing

on the motion, and he thereafter granted the motion in part and denied the motion in

part. (See Order, ECF No. 41.) The Magistrate Judge further exercised his discretion

and ordered that Plaintiff be awarded her “reasonable expenses incurred in bringing

her motion to compel.” (Id., PageID.626.) He then instructed Plaintiff to submit a

“bill of costs” for the time incurred preparing the motion. (Id., PageID.627.)

        Plaintiff submitted the bill of costs on February 19, 2019. (See ECF No. 44.)

The bill of costs seeks over $38,000 in fees and costs for over 100 hours spent on

what the Magistrate described as a “straightforward, uncomplicated [discovery]

motion” that was “not entirely successful.” (ECF No. 78, PageID.1662.) The

                                          1
Magistrate Judge concluded that the bill of costs was “grossly excessive[, ….] not

made in good faith[,] and demonstrate[d] a lack of ‘self restraint’ and a lack of

‘careful billing.’” (Id., PageID. 1663, 1665).       He therefore vacated his prior

discretionary award of fees and denied Plaintiff’s request for fees and costs in its

entirety. (See id., PageID.1669.)

      Plaintiff filed an objection to the Magistrate Judge’s decision on December 7,

2019. (See Objection, ECF No. 79.) Plaintiff argues that she is entitled to full amount

requested in the bill of costs, and she insists that “the Magistrate Judge’s decision to

vacate the [fee] award and deny Plaintiff’s request for fees and costs altogether was

clearly erroneous and an abuse of discretion.” (Id., PageID.1680.) The Court

disagrees.

      For all of the reasons cogently explained in the Magistrate Judge’s order

denying Plaintiff’s fee request, Plaintiff’s $38,000 request in the bill of costs was

plainly excessive. And the Magistrate Judge was well within his discretion to

determine that the requested fee amount was so unreasonable that Plaintiff was no

longer entitled to any fee award at all. See, e.g., Budget Rent-A-Car Sys., Inc. v.

Consol. Equity, LLC, 428 F.3d 717, 718 (7th Cir. 2005) (vacating previous order

awarding fees and costs in light of unreasonable fee request and noting that “[a]

number of cases … authorize the denial of an otherwise warranted request for an

award of fees because the request is for an exorbitant amount”). Indeed, “[w]hen an



                                           2
award of fees is permissive, denial is an appropriate sanction for requesting an award

that is not merely excessive, but so exorbitant as to constitute an abuse of the process

of the court asked to make the award.” Id. Such is the case here. Finally, it is not

the responsibility of the Court to “exercise the extensive time, rate, and fee trimming

which would be necessary in order to calculate a ‘reasonable fee’ here.” (Order, ECF

No. 78, PageID.1669.)

      Accordingly, for all of the reasons stated above, Plaintiff’s objection to the

Magistrate Judge’s order denying her motion for fees and costs (ECF No. 79) is

OVERRULED.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: December 9, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 9, 2019, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                           3
